2.	 May I express to you, Mr. President, my most sincere congratulations on your well-deserved election to preside over our work. Nevertheless I feel that in these moments in world history we are not entitled to be complacent regarding good wishes but, rather, we must make an over-all and complete appeal for collective responsibility.
3.	From this same rostrum four years ago I expressed the confidence of Mexico in our Organization.1 At that time we ratified, and today we reiterate, our adherence to its animating purposes and principles,
4.	We believe in the validity of dialog in seeking areas of understanding among countries with different ideologies and also in establishing forms of co-operation among all people.
5.	Despite the difficulties with which the United Nations has been faced, the combined efforts of the peoples who compose it make it possible for us to advance towards a more just and equitable international structure.
6.	The aims which originally motivated its creation were all directed toward the maintenance of international peace and security, and they are still fully valid. But the same cannot be said of the methods conceived at that time for achieving those aims. The inequalities to be found among countries constantly threaten the continued existence of a very delicate balance and call for a constant reassessment of the situation and the adoption of new strategies.
7.	In 1945, when 51 nations signed the Charter of the United Nations, the world population was a little over 2,000 million. With the exclusion of revolutionary

China, based on an arbitrary misunderstanding of the profound political changes of our day, our Organization at that time represented only about one half of the world's inhabitants.
8.	But today, there are 141 Member States and they represent the immense majority of the world population. This, surely, is a new factor which is indicative of a fundamental geopolitical change. It also bespeaks the enormous challenge that confronts us and foreshadows the constant changes that the future will- undoubtedly bring.
9.	Almost all those peoples that form part of the great dispossessed of the world participate in the work of our Assembly today those that 30 years ago were constrained to play a passive role in history, thanks to the banners that were raised over them, supported by the sword or economic dependency, by the onetime metropolitan countries.
10.	This basic difference in the composition of the United Nations today has raised the possibility of our Organization directing its actions to benefit the great majority and truly and fully acting as a forum that will lead to the establishment of a true international democracy both politically and economically.
11.	Thirty years ago a simplistic interpretation of the evolution of peoples and a mechanical assessment of events made it possible for the order that had been restored, considered to be a legacy and a new accumulation of power, to reproduce the military alliances and blocs that from that moment started vying for world hegemony.
12.	The law of "might makes right" and the philosophy of domination once again played a decisive role in the conduct of world affairs. The cold war led to ideological persecutions which in every case constituted an assault on the freedom and full independence of nations and resulted in a long and tragic period of local wars which has still not come to an end.
13.	This situation, which prevented most nations from exercising their historic rights and even forced them to fight for causes that were not their own, in turn made it impossible for the reorganization of international life to be undertaken with the necessary vigour and thoroughness and in accordance with the ideal of universal solidarity enshrining the rights of all peoples of all on earth to enjoy decent standards of living.

14.	In order to achieve this goal we must have access to the immense treasure of the cultures which are today recovering their voice and the awareness of their lineage, and we must be strengthened by the presence of the millions of human beings who have emerged from their marginal position to become peoples who have found their identity and their sovereignty. 

15.	Now, for the first time, we can achieve true peace, not the peace that prolonged privileges and powers. I am referring to a peace based on a new mentality and on a new philosophic concept of history.
16.	Today, peace is development. That is a concept which must be understood not only in its economic context but also as the constant social, cultural and civic betterment of all peoples in general and of every human being in particular. To ignore this fundamental truth means seeking refuge in empty rhetoric which, in avoiding commitment to action, ends by legitimizing, through conformity, injustice in international relations.
17.	No single country or bloc of countries, no matter how strong, is capable of establishing the norms that are to govern international affairs; nor must any alliance of transnational corporations continue to benefit from the patrimony and the work of independent peoples.
18.	We are still experiencing the old effects of a precarious peace because there are still those who strive to perpetuate an anachronistic concept of power whose ashes are now, quite justifiably, being dispersed by the winds of history.
19.	Three quarters of mankind is now determined to participate in the organization of world power, not in a desire for revenge, as some would try to make us believe, but rather through strict adherence to the ideals of democracy.
20.	If we are to achieve this purpose fully, the majority must not lose itself in the trivial dead-end trap of high-sounding trite phrases only to be left without any effective solution to existing contradictions. The new majority in the United Nations must, with full responsibility, be ready to take on the transfer of a large part of the rights and obligations that were formerly the domain of a minority that perpetuated the politics of force for its own benefit.
21.	But this implies far more than the transient act of making speeches at meetings. It requires seriousness and consistency in analyzing and presenting valid alternatives.
22.	In this context, the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)] is an unquestionable advance. It was never irresponsibly conceived as an act designed to divide the wealthy countries and the developing countries into two factions. Such a view has nothing to do with the intentions of the nations and men who placed their will for change and their ideas at the service of that project.
23.	From the first working hypothesis onwards, this Charter was designed to find a point of world agreement, a wide range of collective stands that would make it possible to establish a new world economic system.
24.	Unanimous approval was desirable, but not at the cost of yielding points of vital importance. It was necessary to be firm on issues that were neither incidental nor debatable. That was the case with regard to the natural resources and national wealth of the peoples of the world and, by extension, with regard to ratification of the inalienable sovereignty of nations in relation to transnational corporations. The process of concentration and multiplication of these companies has turned them into enclaves of foreign domination within other States which act against those States whenever an objective attempt is made to set up national and popular priorities. In these areas, I repeat, there was no possibility of concession.
25.	The resolution that was adopted by the General Assembly is not directed against any particular nation. It is directed against the illegitimate interests of the supranational groups that are protected by certain States whose image is tarnished by those very corporations because of their identification with acts that go beyond the bounds of law and sovereignty. I must make it clear, therefore, that the Charter is open  and will be open in the future to dialog among nations, but it is firmly closed against any attempt at domination.
26.	That is the truth underlying an instrument of universal scope which provides a regulatory framework and firm bases for the great world economic process of change that we have set in motion. Its text contains principles which, although at the outset not understood by some, will in time be proclaimed as evident truths in those very countries that voted against it a year ago.
27.	Indeed, there is no force on earth capable of maintaining inequality, in the decades as an ideology of minority prosperity.
28.	Contemporary history confirms the degree to which domination has been established through trade imbalances, the flow of capital, and the effect of influences determined by cultural dependency.
29.	For these three key factors, no just or adequate solution has yet been found. Essentially, the measures adopted have met the interests and needs of the powerful countries. The same has been true of international assistance. Conceived as a system of support for the exports of the countries that are responsible for financing it, it does not fulfil its basic objective of lessening inequality among nations. On the contrary, it has brought about an increase in the foreign debts of the developing countries and thus made their subjection all the more severe.
30.	For this reason we must establish financial machinery and instruments to deal with trade compatible with the level of certain societies that cannot survive in the intricacies of an international economic organization based on commercial and financial concentration.
31.	At this time we acknowledge the support that the socialist countries have offered the peoples of the third world at various international meetings, and the significant role they are playing in the balancing correlation of world forces. But at the same time we must tell them with all sincerity that this attitude should always be reflected, with the same vigor, in the sphere of action.
32.	In building up growing trade among themselves, some industrialized countries have not only increased the difficulty of the situation in the peripheral nations, but have also failed to resolve their own economic crises, and it is those crises that in the last few years have led to world-wide inflation which has reached unusually serious levels in the developing countries. This situation exists because the importation of capital goods and manufactured products required by the developing nations generates additional burdens that bring their economic and social programs to a halt.
33.	The adjustment that has been imposed on the prices of oil and certain raw materials has been defined by some as an arbitrary and monopolistic act on the part of the producer countries, but the industrialized countries seem to overlook the fact that, for the first time in centuries, they now have had to accept international prices for certain raw materials rather than imposing them themselves on the basis of their own economic, commercial and production interests. It is a well known fact that price-fixing in the past obeyed the rules of a system which considered raw materials and primary products as compulsory supplies from dependent colonial countries to the industrial countries, independently of the former nations' desires.
34.	However, from the standpoint of the producer countries, today it is no longer possible, within the context of global interests, to repeat that earlier situation because it would create a crisis that would also affect the less-well-off nations.
35.	We are bound to create the necessary historical conditions for a new world economic order in which production and prices will be adjusted to a blueprint geared to the overall interests of mankind.
36.	The energy resources being exploited today are insufficient to maintain in all countries the levels of consumption prevalent in the most industrialized ones, but thus far that consumption has been based on the predominance of waste and irrationality in the very form of production.
37.	For this reason that system can no longer be advocated as a viable model for mankind. Furthermore, and as a consequence of what I have just said, the basic resources that man will require in the future are being gradually exhausted. This being the case, it is obvious that the affluent nations must pay a fair price for raw materials, including oil a fair price which they must consider not only in monetary terms but also in terms of inflation and the prices paid for manufactured goods.
38.	The producing countries must not overlook two basic facts: first, the serious imbalance created for the non-oil-producing countries and, secondly, the fact that high prices, along with value added and new profits, will bring about a situation in which the industrialized countries will organize a scientific revolution in the field of energy. What is needed, historically speaking, is the creation of a true association within the framework of the new world order, based on fair prices, a renewal of technology for all and benefits that will be acceptable only if they are collective in nature and placed at the service of the masses of mankind.
39.	Although we admit that the contribution made by the members of the Organization of Petroleum- Exporting Countries to the development of developing countries has reached levels that are beginning to surpass those of official development assistance given by the industrialized countries, we nevertheless feel that it could be increased still further, particularly by putting a stop to be superfluous investments being made in the old metropolitan areas.
40.	Oil is a basic input, not only for the industrialized nations, but also for the developing nations. Therefore we consider it imperative that a study and analysis be made of the measures necessary to prevent the countries of the third world which do not produce oil from suffering the consequences of an imbalance in price and to permit them to continue to pursue their economic and social development priorities.
41.	Recent experience in marketing confirms our determination to improve and multiply the instruments for co-operation and defense of the small and medium- sized countries, which, through world-wide negotiations, will compensate for the abysmal imbalance of power prevalent in bilateral trade.
42.	This fact further shows that it is not only necessary to negotiate jointly on raw materials and oil, but that we should so organize the new economic order as to include in the agreement manufactured products themselves.
43.	For that reason we have proposed the establishment of an economic system for the development of the third world which, through effective co-ordination among producers, would facilitate the permanent protection of prices and the marketing of export products, define mutual support mechanisms in all sectors, further the establishment of multilateral enterprises and guarantee optimum levels for imports of goods, capital and technology.
44.	That goal is provided for in the Charter of Economic Rights and Duties of States and to reach it would undoubtedly constitute one of the surest means of implementing that document. The system, designed to ensure the participation of the countries of the third world in the control of world trade and in decision-making acts that affect all, would be provided with two basic instruments: a financial fund specifically oriented towards the goals I have mentioned, and a data unit that would furnish the elements required for timely and precise action on trade and financial flows.
45.	This project will considerably modify the balance of power and will foster the establishment of a world economy based on solidarity, a form of solidarity which should not be viewed as pure moralizing.
46.	To arrange movements of goods and products only among affluent industrial enclaves would lead in the short and medium term not only to an explosion in the third world but also to urban violence and suicide in those very nations that believe it possible to isolate themselves in autarchy. On a regional level the creation of machinery such as the Latin American Economic System [SELA] proves that similar projects are viable the world over. Again I must point out that SELA, like the Charter of Economic Rights and Duties of States, is an instrument intended to take us from today's unreasonable confrontations towards the historical negotiations that the world requires.
47.	Within this type of organization an exhaustive study will have to be made of all the areas in which it will be possible to employ concerted action. Essential among those areas is the question of food, which affects most countries. It is for this reason that Mexico has advocated the establishment of a world food bank, and we are gratified that this idea, shared with many other countries, has begun to crystallize with the establishment of a fund for agricultural development that exemplifies solidarity and will contribute in practical and immediate ways to solving one of the most acute problems of our time.
48.	It will also be necessary to set up autonomous systems of communications and information that will not depend on the centers of world domination, since the latter ultimately make people look at themselves from the colonial standpoint, a standpoint which converts subjected cultures into mere anthropological repertories, into mere collections of anecdotes, in exotic compilations of folklore which are even incorporated into the requirements and tastes flowing from the very scale of values of the dominating culture.
49.	Today, peoples are regaining their own identities and their current differences, far from constituting an obstacle to solidarity, make it possible, through a dialog between one civilization and another, to achieve a true universal form of authentic co-existence. Never before in the course of history has there been an age like this which permits so complete and vast an enrichment of man's vital, political and ideological experience. Man's awareness today is fed on the values inherited from the ancient cultures of the Orient and of Latin America, from the vigorous Negritude movement, and from all the mestizo contributions which, in its moral impotence, colonial authoritarianism had in the past rejected.
50.	The imperative need to preserve and strengthen one's independence, however, must not be confused with isolationism. The latter does not derive from those peoples who are struggling to preserve their own identity, but from those who reject or despise any conduct which they themselves cannot control, or any thought which they themselves do not share.
51.	Equality is based on the recognition of the right to enjoy diversity and the freedom to select one's own economic and social model. This means giving economic substance to political independence and giving the world's peoples the means that will allow them to take their own autonomous decisions.
52.	Many nations which were formerly in a marginal position have inherited millenia of history and cultures with a high degree of spiritual development and, in addition, have themselves developed technologies appropriate to their own levels of development. Therefore, the medium-sized and small countries must diversify their exchanges in order to escape, in as many areas as possible, from the onerous transfer of technology and culture which constrains peoples to alien ways of life.
53.	To facilitate this exchange, Mexico has undertaken the organization of an open university and a third-world economic and social research institute, which will begin operations early in 1976, and whose purpose will be to decolonize theories on development and to exchange among the poorer nations technologies appropriate to their own needs, without implying any type of link or ties.
54.	We were honored to see the Secretary-General, Mr. Kurt Waldheim, preside over the ceremony for the laying of the cornerstones of these two institutions. May I take this opportunity of inviting the peoples represented at this Assembly to co-operate in the functioning of those two bodies and to participate in the fruits of their work.
55.	A calm and objective analysis of the achievements by the United Nations, its successes and failures, nevertheless bespeaks the imperative need for this Organization to exist. But this does not conceal its flaws and limitations in certain fields, primarily with regard to the maintenance of peace, which again proves the urgent need to strengthen the Organization. But the idea of maintaining peace is closely linked to a world disarmament plan. To say so is nothing new, but, without falling into exaggeration, I believe that such a statement is in keeping with the highest aspirations of mankind.
56.	The arms race, with the incredible sums devoted to the manufacture and sale of weapons, is at one and the same time an unjustifiable squandering of resources and proof of the moral crisis afflicting those countries which live off the industry of war and build the progress of key sectors of their economy on such an industry.
57.	More than anything else, disarmament is a true attempt at liberation: liberation of energy, liberation of resources, liberation of goods, of scientists and of workers, and all of them could then be diverted to a fruitful program of action, of study and work that,, would hasten social transformation.
58.	The world is living amid violence, but the causes must be pinpointed. Many of them are the product of a form of development which, with its variants of abundance and excess, has produced an underdevelopment that is characterized by exploitation, marginalization and despoliation. And the result of this is the appearance of revolutionary violence which, even with all its excesses, bespeaks the disequilibrium in today's world. If the enormous sums today being wasted on armaments were channeled to the overall development of the world, much would be done then to eliminate the conflicts which today loom over the present and future of mankind.
59.	May I, furthermore, add that disarmament not only provides those real possibilities, but also constitutes an indispensable factor overcoming the political, intellectual and scientific forms of authoritarianism, ideological disarticulation and falsification. This is so because the arms race must always, in order to be accepted morally by the peoples, lead to the most brutal and absolute stereotyping of the enemy in question, an enemy which serves as a pretext for organizing power as an end in itself.
60.	These true facts should, I think, incite this Assembly to speed up its search for a rational alternative in this matter. There can be no possibility of true peace without disarmament. Yet, first we must establish the objective conditions which will pre-establish complete agreement in the field; and such an agreement can only be the result of our courage to make this project part of an overall scheme; that is, a concrete analytical blueprint in which the disarmament program will develop in accordance with a change in the world economic reality.
61.	Hundreds of thousands of scientists and technicians and millions of men in the great industrial countries are today engaged in the manufacture and sale of weapons. That is a fact. Because of the population explosion and under-development, the third world is suffering from a tragic and alarming level of unemployment. In the industrial countries there are signs of very serious structural unemployment, which, although not comparable, calls for objective reflection. To put it as boldly as possible: it will be impossible to abolish rearmament, which today has become the backbone of the established order, unless it is through an integral economic project that will permit us to move from a war economy the fruit of a restored and therefore fictitious peace to an economy based on true peace.
62.	Localized conflicts not only afford wide opportunities for the continuation of that arms race, but also, because of today's increasing interdependence, threaten the conditions on which world peace must rest.
63.	A recent fact-finding trip through the Middle East has served to strengthen my conviction that there can be no firm foundation for peace in that area of the world without an overall agreement that will cover the departure of troops from all occupied territories, guarantee the borders of the States in the area, and accord historic recognition to the legitimate rights of the Palestinian people. Such an agreement necessarily should and has to be achieved within the framework of the United Nations, which is the objective hope of the world, and go beyond partial negotiations which, despite the progress they may represent at a given moment, may nevertheless later create even graver problems and difficulties.
64.	World peace will be endangered unless absolute respect is shown for the principle of the territorial integrity of States in the solution of other territorial conflicts. Mexico therefore supports the sister Republic of Panama in its just demand for the restoration of its sovereignty over the whole of its territory.
65.	We rejoice at the triumph of the liberation movements in Africa and Asia. The new countries that have emerged into independent life after prolonged struggles in which they successfully confronted forces far superior to their own have demonstrated once again that man will resist, overcome and, in the end, destroy all despotism.
66.	We moreover confirm our repudiation of apartheid, of the illegal occupation by South Africa of the Territory of Namibia and of the fact that the great majority of the population of Rhodesia is prevented from exercising its political rights.
67.	With respect to the recent events in Spain, I wish, firmly and calmly, to support the message submitted to the Security Council by Mexico on 28 September 1975.2 We are convinced that, both technically and politically, reason is on our side: technically, because this petition is in accordance with the terms of the Charter of the United Nations, which gives every Member State the right to denounce situations of this type before the Security Council; and politically, because the events we are dealing with not only constitute repeated violations of human rights, but, over and above all, are evidence of the systematic creation of a climate of violent confrontation that may easily lead to international friction and endanger the maintenance of peace in an area of the world where, because of its strategic importance, it could constitute a threat to world security. This has been demonstrated by the magnitude of the protest which this case has aroused throughout the world. And, inevitably, history will prove it true.
68.	Recent years have brought increasing awareness of the urgent need for substantial modernization of the law of the sea. In the negotiations now under way to approve a treaty of general application, the rule calling for an exclusive economic zone has won almost unanimous support.
69.	Because of the existence of certain difficulties, which may well postpone adoption of this agreement for a considerable period of time, Mexico has decided to establish an exclusive economic zone extending to 200 nautical miles from its coasts, but not affecting navigation, overflight, or the laying of cables. This implies the affirmation of our full sovereignty over the resources of the entire Gulf of California.
70.	My country has participated with constant interest in world conferences dealing with the principal problems affecting  mankind. It was our signal honor to act as hosts, in our capital city, to the World Conference of the International Women's Year. That important event marked the beginning of a new era in our continuing struggle to enforce women's rights and to make women more active participants in the building of our future society.
71.	Thus it was obvious that the struggle we were waging on behalf of the equality of women was part of the enormous task of achieving the liberation of mankind as a whole, which once again implies the transformation of the world economic order. Mexico will spare no effort to bring about unrestricted implementation of the World Plan of Action for the Implementation of the Objectives of the International Women's Year, adopted at that Conference on the basis of the principles approved in the corresponding Declaration of Mexico on the Equality of Women and their
Contribution to Development and Peace, 1975. i
72.	The United Nations is today in the process of leaving behind the rule of the minority which characterized it for decades and of trying to achieve a structure more in accord with the changes that have occurred in our times; it is becoming a model of responsible and democratic power which, on the basis of consensus, will overcome contradictions, but which will not counterfeit that consensus by means of economic pressure or the force of arms.
73.	Our Organization must rid itself of colonialist attitudes in order to become the contemporary forum of a new majority which excludes no one, and which unquestionably represents the voice of history. That majority is waging a responsible struggle to bring the sovereign will of the peoples of the world to the point of deciding, on the basis of law, to undertake that change of course which humanity yearns for and which must not be decided in an anti-democratic manner by the arbitrary imposition of the will of any minority,
74.	The emerging nations want to assume their proper responsibilities within the community of nations. All nations, regardless of their size or strength, share the rights and obligations inherent in the building of a new order. Although it is true that the most powerful nations should contribute more than others to the aid of those who have the least, this certainly should not lead to a rebirth of paternalism or of economic hegemonies.
75.	In reforming the United Nations we must act with maturity and adopt a thoroughly practical approach. First of all, we must reinforce the decision-making capacity of the General Assembly, whose functions are currently limited, in comparison with those of the Security Council, in matters in which this is no longer justifiable. The recent refusal to admit the Democratic Republic of Viet Nam and the Republic of South Viet Nam as Member States, despite the majority support expressed by the General Assembly, is a negation of the most elementary principles of international democracy and should be cause for grave concern to us all.
76.	Consequently, it would be appropriate to reduce the number of questions which are subject to veto, and also to extend the right of veto to one or more members of the third world in order to achieve a balance within the Security Council that is more in keeping with the true composition of the present-day world.
77.	To want to improve the United Nations is to believe in it, for to resign ourselves to its recognized limitations in various fields would be tantamount to becoming accomplices of the established order, or to transforming this Organization into a forum for fictions useful only for venting one's feelings and to allowing the fundamental decisions of our time to be taken, with increasing frequency, behind its back,
78.	We stand at an impressive moment in world history. This Assembly provides clear proof that the parliaments established on the basis of the minority power of one or more countries have now yielded pride of place and must henceforth be governed by the historic will of the majority. That was the original process that led to the organization of democratic regimes.
79.	We here cannot be taken to task for the fact that the third world, together with the peoples of all the world, aspires to the creation of a democratic basis for world power. This implies a full responsibility on the part of the new United Nations majority and also the urgent need for a structural reform of this Organization that is in keeping with the changes which the world is now undergoing.
80.	All this spells a political will for change and the restructuring of organizations along new lines in order to make that change possible.
81.	Mexico will continue to contribute in every way possible to the starting of a new world economic order. I hereby officially reaffirm the autonomy of our institutions and the revolutionary and nationalist character of a regime which was created and has developed in freedom and which has invariably demanded as a rule of coexistence respect for the rights of others and for freedom and sovereignty.
82.	From this world tribune I wish to express to you, as an augury and as an expression of hope, that if true peace and not imposed peace is to be achieved it will be done here or not at all. That is the moral legacy of the new majorities of the world represented in this Organization.




